Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 16 August 2021.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing component being a first sealing component and a second sealing component, wherein the first sealing component is disposed on a lower portion of the body portion, and wherein the second sealing component is disposed between the first sealing component and the cap, the first sealing component having a smaller cross-sectional area then the second sealing component of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because reference character “13” has been used to designate both elongate projection and elongate member.  

Claim Objections
The claims are objected to because the amendment is not in compliance with 37 CFR 1.121(c)(2) as not all changes have been submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.  See at least claim 20.  In order to provide compact prosecution this has been overlooked, however if any future submissions repeat this issue they will be considered non-compliant.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of line 2 of claim 20 of “the member” is led to be indefinite.  Claim 4, which claim 20 depends from, introduces “a plurality of members”, “an elongate member”, and “an external member”.  It is unclear which of these members is referred to by “the member”.  In order to apply art to the claim the limitation will be interpreted as if the body portion including the length of one of the plurality of members is 6 mm thick.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4, 6, 8, 12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US D590650) further in view of Huffman (20050236411) and Taguchi (US 20180186914).
Claim 4:  Aoki discloses a plug for temporarily sealing a drinking orifice in a beverage container lid, the plug comprising: a body portion including a cap having a curved upper surface and a lower surface, a sealing component extending from the lower surface of the cap, and a stop surface on the lower surface surrounding the sealing component that limits the insertion of the plug in an orifice of a beverage container lid, wherein a cross-sectional area of the sealing component is less than a cross-sectional area of the cap; an elongate member extending from the sealing component; and an external member extending from the upper surface of the cap, the external member configured to allow a user to grip the plug for insertion and removal of the plug from an orifice of a beverage container lid (see annotated fig. 3 below).
Aoki does not disclose the cap having a curved, triangular-shaped upper surface with rounded corners, a triangular-shaped sealing component having a triangular- corners, or a plurality of members positioned along the sides of the triangular-shaped perimeter of the sealing component, extending from the sealing component away from the cap, and positioned and sized to extend into an orifice of a beverage container lid when the sealing component is placed into the orifice.
Huffman teaches a re-sealing mechanism 100 having a body portion including a cap having a curved, triangular-shaped upper surface with rounded corners and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the plug of Aoki to have a triangular-shape with rounded corners, as taught by Huffman, in order to fit a like shaped orifice.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the sealing component of Aoki to be triangular-shaped with a triangular-shaped perimeter with rounded corners and to have modified the curved upper surface of the cap to be triangular-shaped with rounded corners, as taught by Huffman, in order to fit a like shaped orifice.
Taguchi teaches a plug 100 having a top plate portion 10 having a lower surface, a sealing component extending from the lower surface, a stop surface on the lower surface surrounding the sealing component that limits the insertion of the plug 100, and longitudinal portions 16 (members) positioned along sides of the perimeter of the sealing component and extending from the sealing component away from the top plate portion 10, the longitudinal portions 16 (members) positioned and sized to extend into some drinking orifice when the sealing component is placed into that orifice (see annotated fig. 4 below and P. 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the plug of Aoki to have longitudinal portions 16 (members) positioned along sides of the perimeter of the lower end of the sealing component and extending from the sealing component and positioned and sized to extend into some drinking orifice when the sealing component is placed into that orifice, as taught by 
The external member for allowing a user to grip the plug is/are interpreted under 35 U.S.C. 112(f) as a disk, flat polygon, coin-shape, any structure of a suitable size, shape, and alignment that allows a user to grip a plug, and equivalents thereof.

    PNG
    media_image1.png
    757
    362
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    426
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    327
    488
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the sealing component extend 2 mm from the stopping surface of the body portion since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  It is further noted that no criticality of the claimed dimension has been established.
Claim 8:  The combination discloses the claimed invention except for the body portion being 4 mm thick.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the body portion be 4 mm thick since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  It is further noted that no criticality of the claimed dimension has been established.
Claim 12:  The combination discloses the sealing component comprising a first sealing component and a second sealing component, wherein the first sealing component is disposed on a lower portion of the body portion, and wherein the second sealing component is disposed between the first sealing component and the cap, the 
Claim 15:  The combination discloses the longitudinal portions 16 (members) being 15-100% of the length of the leg portion 12 which is between 2 and 25 mm, resulting in a length which falls within the claimed range of 1 mm and 7 mm (see P. 0063 and 0065 ‘914).
Claim 16:  The combination discloses the longitudinal portions 16 (members) being 15-100% of the length of the leg portion 12 which is between 2 and 25 mm, resulting in a length which falls within the claimed range of .01 mm and 15 mm (see P. 0063 and 0065 ‘914).
Claim 17:  The combination discloses the longitudinal portions 16 (members) being 15-100% of the length of the leg portion 12 which is between 2 and 25 mm, resulting in a length which falls within the claimed range of less than 5 mm (see P. 0063 and 0065 ‘914).
Claim 18:  The combination discloses the longitudinal portions 16 (members) having a consistent spacing around the sealing component (see annotated fig. 4 above).
Claim 19:  The combination discloses greater than two longitudinal portions 16 (members) (see P. 0065 ‘914).
When spacing longitudinal portions 16 (members) there are two identified, predictable solutions.  One being consistent spacing around the sealing component and the other being irregular spacing around the sealing component.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 
Claim 20:  The combination discloses the claimed invention except for the body portion including the length of the longitudinal portions 16 (members) being from 5.4 mm to 6.6 mm thick.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the body portion including the length of the longitudinal portions 16 (members) be 5.4 mm to 6.6 mm thick since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  It is further noted that no criticality of the claimed dimension has been established.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US D590650), Huffman (20050236411), and Taguchi (US 20180186914). as applied to claim 4 above, and further in view of Zenner (US 20170106553).
Claim 9:  The combination discloses the claimed invention except for a diameter of the external member being 1.3” to 1.5”.
Zenner teaches a cutting tool 102 having a gripping portion 110 with a diameter of 1.5 inches (see P. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the external member have a diameter of 1.5”, as taught by . 

Response to Arguments
The drawing objections in paragraphs 2-9 of office action dated 17 March 2021 are withdrawn in light of the amended disclosure filed 16 August 2021.
The specification objections in paragraphs 11 and 13 of office action dated 17 March 2021 are withdrawn in light of the amended disclosure filed 16 August 2021.
The claim objections in paragraph 14 of office action dated 17 March 2021 are withdrawn in light of the amended claims filed 16 August 2021.
The 35 U.S.C. § 112 rejections in paragraphs 18-24 of office action dated 17 March 2021 are withdrawn in light of the amended claims filed 16 August 2021.
In response to applicant’s argument that the cancellation of claim 12 overcomes some drawing objection, the Examiner replies that claim 12 is currently amended and was not cancelled.
In response to applicant’s argument that paragraphs 24 and 39 fully address the objection to reference character 13, the Examiner directs attention to paragraph 0041.
In response to applicant’s traversal of the interpretation of “external member” in claim 4 under 112f because “external member” is described sufficiently as being a structure that is a part of the plug, as “external member” includes the term “member” which has a well-known definition of “being part of a whole” or “being a constituent piece of a structure” such that a member is known as a structural part, a portion, a piece, or element and since the specification describes the external member as a structure in at claim does not recite sufficient structure to perform this recited function.  While the specification does provide further structural description of the external member this disclosure is not recited in the claim at hand.  The definitions provided by applicant for member (piece, part, portion, element) do not present sufficient structure to perform the claimed function.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736